Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 07 June 2022. Claim 1, 3-4, 7-10, and 12-13. Claims 6 and 15 were canceled. Claims 1, 3-4, 7-10, 12-13, and 16-18 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1, 3-4, 7-10, 12-13, and 16-18 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 3-4, 6-10, 12-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
generate based on … patient information associated with a patient, a prediction related to a health outcome of the patient.
Therefore, the claim as a whole is directed to “predicting patient health outcomes”, which is an abstract idea because it is a method of organizing human activity. “prediction patient health outcomes” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, it is an example of the interaction between a healthcare provider and a patient.
Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
one or more hardware processors configured by machine readable instructions to:
obtain training information related to patients, the training information comprising one or more of demographic information indicating demographics associated with the patients, vital signs information indicating vital signs associated with the patients, medical condition information indicating medical conditions experienced by the patients, treatment information indicating treatments received by the patients, or outcome information indicating health outcomes for the patients;
obtain, via a user interface, a user input indicating prediction criteria that are to be used by a prediction model for generating patient-related predictions, the prediction criteria including constraints comprising, which and how many prediction-contributing features are to be used by the prediction model for generating patient-related predictions; and
generate the prediction model based on (i) the prediction criteria and (ii) the training information; wherein:
the prediction model comprises one or more neural networks which each comprise a collection of neural units, with each neural unit of a neural network connected with many other neural units of the neural network, and with such connections being enforcing or inhibitory in their effect on an activation state of connected neural units, the neural network including multiple layers of neural units where a signal path traverses from front layers to back layers; and 
the one or more neural networks are configured to determine which features provide an optimal prediction based on the training information and constraints specified by a caregiver by processing the prediction criteria and the training information such that the generated prediction model satisfies the prediction criteria, the processing comprising minimizing a 0-1 loss function for accuracy and a LO norm regulation for sparsity subject to any constraints on accuracy and/or sparsity in prediction criteria using a constraint programming optimization algorithm to generate the prediction model;
facilitate visualization of high dimensional data related to the patient by causing display of only the prediction contributing features and their influence on the health outcome of the patient via the user interface.
The additional elements of the one or more processors and the generation and use of a prediction model (and neural network) merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of obtaining the training information and prediction criteria amounts to mere data gathering. Mere data gathering adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more processors and the generation and use of a prediction model merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of obtaining the training information and prediction criteria amounts to mere data gathering. Mere data gathering adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Accordingly, claim 1 is ineligible.

Dependent claims 4 merely further limit the abstract idea of claim [ 1 ] discussed above and are thereby considered to be ineligible.
Dependent claims 3 and 7-9 further recite additional elements that merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 2and 6-9 are ineligible.
Claims 10, 12-13, and 16-18 are parallel in nature to claims 1, 3-4, and 7-9. Accordingly claims 10, 12-13, and 15-18 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-10, 12-13, and 16-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over De Bruin et al. (U.S. 2014/0279746), hereinafter “De Bruin,” in view of Principe et al. (U.S. 2013/0132315), hereinafter “Principe.”
Regarding claim 1, De Bruin discloses a system configured to provide user-customized prediction models and health related predictions based thereon, the system comprising:
one or more hardware processors (See De Bruin [0069].) configured by machine readable instructions to:
obtain training information related to patients, the training information comprising one or more of demographic information indicating demographics associated with the patients, vital signs information indicating vital signs associated with the patients, medical condition information indicating medical conditions experienced by the patients, treatment information indicating treatments received by the patients, or outcome information indicating health outcomes for the patients (See De Bruin [0082].);
obtain, via a user interface, a user input indicating prediction criteria that are to be used by a prediction model for generating patient-related predictions, the prediction criteria including constraints comprising, which and how many prediction-contributing features are to be used by the prediction model for generating patient-related predictions (See De Bruin [0069] the prediction criteria are just the input of the physician. [0082] this can include some missing data (i.e. data that would otherwise be used by the model). In effect, the physician is selecting which and how many features to include when they include all or only some of the model’s requested features. See also [0138].);
generate the prediction model based on (i) the prediction criteria and (ii) the training information (See De Bruin [0069].), wherein:
the prediction model comprises one or more neural networks which each comprise a collection of neural units, with each neural unit of a neural network connected with many other neural units of the neural network, and with such connections being enforcing or inhibitory in their effect on an activation state of connected neural units, the neural network including multiple layers of neural units where a signal path traverses from front layers to back layers (See De Bruin [0107] the prediction model can include artificial neural networks. These elements are describing the general technology of neural networks and therefore, the use of “artificial neural networks” in De Bruin meets the broadest reasonable interpretation of this claim element. ); and 
the one or more neural networks are configured to determine which features provide an optimal prediction based on the training information and constraints specified by a caregiver by processing the prediction criteria and the training information such that the generated prediction model satisfies the prediction criteria (See De Bruin [0107] the prediction model can include artificial neural networks. [0069] the prediction criteria are just the input of the physician. [0082] this can include some missing data (i.e. data that would otherwise be used by the model). In effect, the physician is selecting which and how many features to include when they include all or only some of the model’s requested features.)… ;
generate based on the prediction model and patient information associated with a patient, a prediction related to a health outcome of the patient (See De Bruin [0069] This process will generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood, is then sent to the physician in a timely fashion.); and
facilitate visualization of high dimensional data related to the patient by causing display of only the prediction contributing features and their influence on the health outcome of the patient via the user interface (See De Bruin [0069] and [0130].).
De Bruin does not disclose:
the processing comprising minimizing a 0-1 loss function for accuracy and a LO norm regulation for sparsity subject to any constraints on accuracy and/or sparsity in prediction criteria using a constraint programming optimization algorithm to generate the prediction model (See De Bruin [0158] these paragraphs describe the use of a loss function and regularization, but do not specify the use of 0-1 loss or L0 norm regulation.);
Principe teaches:
the processing comprising minimizing a 0-1 loss function for accuracy and a LO norm regulation for sparsity subject to any constraints on accuracy and/or sparsity in prediction criteria using a constraint programming optimization algorithm to generate the prediction model (See Principe [0015] can use 0-1 loss and L0 norm for classification.);
The system of Principe is applicable to the disclosure of De Bruin as they both share characteristics and capabilities, namely, they are directed to predictive modeling. It would have been obvious to one of ordinary still in the art to include in the classification system of De Bruin the use of a 0-1 loss function and a L0 norm regulation as taught by Principe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, De Bruin in view of Principe discloses the system of claim 8 as discussed below. De Bruin further discloses a system, wherein the one or more hardware processors are further configured to:
cause presentation of the initial prediction related to the health outcome via the user interface, facilitate receipt of refined prediction criteria, and update the prediction model based on (i) the refined prediction criteria and (ii) the training information (See De Bruin [0085].).

Regarding claim 4, De Bruin in view of Principe discloses the system of claim 1 as discussed above. De Bruin further discloses a system, wherein the one or more hardware processors are further configured to:
obtain additional training formation; the additional training information comprising additional demographics information, additional vital signs information, additional medical conditions information, additional treatment information, or additional outcome information (See De Bruin [0072].); and 
update the prediction model based on (i) the prediction criteria and (ii) the additional training information (See De Bruin [0072].).

Regarding claim 7, De Bruin in view of Principe discloses the system of claim 1 as discussed above. De Bruin further discloses a system, wherein the one or more hardware processors are further configured to:
generate, based on the prediction model and patient information associated with other patients, predictions related to health outcomes of the other patients (See De Bruin [0070] patients can be divided into subgroups (i.e. the system can be applied to multiple patients).); and
cause display of the prediction and the other predictions on the user interface (See De Bruin [0081].),
wherein the display of the prediction and the other predictions on the user interface comprises a scaled display of two or more of the prediction-contributing features used by the prediction model for generating the patient-related predictions relative to each other such that any change in a value of one of the two or more prediction-contributing features causes a corresponding scaled change in values of the others of the two or more prediction-contributing features (See De Bruin Fig. 10, 12, and 14. These figures (and their corresponding descriptions in the specification) show normalized scatterplots of principle components (extracted features). Because they are normalized, these plots meet the broadest reasonable interpretation of this claim element.).

Regarding claim 8, De Bruin in view of Principe discloses the system of claim 7 as discussed above. De Bruin further discloses a system, wherein the one or more hardware processors are further configured:
the one or more hardware processors are further configured such that the prediction related to the health outcome comprises an initial prediction related to the health outcome presented via the user interface before the scaled display, the initial prediction related to the health outcome comprising a numerical outcome risk score (See De Bruin [0081] a ranked order estimate of the diagnoses meets the broadest reasonable interpretation of outcome risk scores. See also [0127].), a list of the prediction-contributing features, a mathematical relationship between the prediction-contributing features (See De Bruin [0099].), and values of accuracy metrics corresponding to the two or more prediction-contributing features (See De Bruin [0079].).

Regarding claim 9, De Bruin in view of Principe discloses the system of claim 1 as discussed above. De Bruin further discloses a system, wherein the one or more hardware processors are further configured:
the one or more hardware processors are configured such that the prediction criteria further include a target false positive outcome prediction rate associated with a given feature, a target degree of correlation between the given feature and the prediction related to the health outcome, or a target amount the given feature influences the prediction related to the health outcome relative to other features (See De Bruin [0099].).

Regarding claim 10, De Bruin in view of Principe discloses the system of claim 1 as discussed above. Claim 10 recites a method that is substantially performed by the system of claim 1. Therefore, claim 10 is anticipated based on the same analysis as claim 1.

Regarding claim 12, De Bruin in view of Principe discloses the method of claim 10 as discussed above. De Bruin further discloses a method, comprising:
causing, with the one or more hardware processors, presentation of an initial prediction related to the health outcome via the user interface, facilitating, with the one or more hardware processors receipt of refined prediction criteria, and updating, with the one or more hardware processors, the prediction model based on (i) the refined prediction criteria and (ii) the training information (See De Bruin [0085].).

Regarding claim 13, De Bruin in view of Principe discloses the method of claim 10 as discussed above. De Bruin further discloses a method, comprising:
obtaining, with the one or more hardware processors, additional training information, the additional training information comprising additional demographics information, additional vital signs information, additional medical conditions information, additional treatment information, or additional outcome information (See De Bruin [0072].); and
updating, with the one or more hardware processors, the prediction model based on (i) the prediction criteria and (iii) the additional updated training information (See De Bruin [0072].).

Regarding claim 16, De Bruin in view of Principe discloses the method of claim 10 as discussed above. De Bruin further discloses a method, comprising:
generating, with the one or more hardware processors, based on the prediction model and patient information associated with other patients, predictions related to health outcomes of the other patients (See De Bruin [0070] patients can be divided into subgroups (i.e. the system can be applied to multiple patients).);
cause display of the prediction and the other predictions on the user interface (See De Bruin [0081].), 
wherein the display of the prediction and the other predictions on the user interface comprises on a scaled display of two or more of the prediction-contributing features used by the prediction model for generating the patient-related predictions relative to each other such that any change in a value of one of the two or more prediction-contributing features causes a corresponding scaled change in values of the others of the two or more (See De Bruin Fig. 10, 12, and 14. These figures and their corresponding descriptions show normalized scatterplots of principle components (extracted features).).

Regarding claim 17, De Bruin in view of Principe discloses the method of claim 10 as discussed above. De Bruin further discloses a method, comprising:
the prediction related to the health outcome comprises an initial prediction related to the health outcome presented via the user interface before the scaled display, the initial prediction related to the health outcome comprising a numerical outcome risk score (See De Bruin [0081] a ranked order estimate of the diagnoses meets the broadest reasonable interpretation of outcome risk scores. See also [0127].), a list of the prediction-contributing features, a mathematical relationship between the prediction-contributing features (See De Bruin [0099].), and values of accuracy metrics corresponding to the two or more prediction-contributing features (See De Bruin [0079].).

Regarding claim 18, De Bruin in view of Principe discloses the method of claim 10 as discussed above. De Bruin further discloses a method, comprising:
the prediction criteria further include one of a target false positive outcome prediction rate associated with a given feature, a target degree of correlation between the given feature and the prediction related to the health outcome, or a target amount the given feature influences the prediction related to the health outcome relative to other features (See De Bruin [0099].).


Response to Arguments
Applicant's arguments filed 07 June 2022, with regards to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims include elements that integrate the abstract idea into a practical application (see Applicant Remarks page 9). This is not persuasive because the additional elements of the one or more processors and the generation and use of a prediction model (and neural network) merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of obtaining the training information and prediction criteria amounts to mere data gathering. Mere data gathering adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). These additional elements are not enough to integrate the abstract idea into a practical application. Accordingly, the claims remain rejected as being directed to ineligible subject matter.

Applicant's arguments filed 07 June 2022, with regards to the 35 U.S.C. 102 and 103 rejection of the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited portions of the De Bruin reference.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geleijnse (U.S. 2016/0188824) teaches a system for predicting patient treatment response.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619